In an action, inter alia, for a permanent injunction, the plaintiffs appeal from an order of the Supreme Court, Orange County (Owen, J.), dated August 9, 2005, which denied their motion to vacate the dismissal of the action pursuant to CPLR 3216.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is reinstated.
Under the circumstances of this case, including, inter alia, the absence of any evidence of willfulness by the plaintiffs, the *595lack of prejudice to the defendants, the existence of a possible meritorious cause of action, and the public policy in favor of resolving cases on the merits, the Supreme Court should have granted the plaintiffs’ motion to vacate the dismissal of the action pursuant to CPLR 3216 (see CPLR 5015 [a] [1]; Hospital for Joint Diseases v Dollar Rent A Car, 25 AD3d 534 [2006]; Costanza v Gold, 12 AD3d 551, 552 [2004]; Orwell Bldg. Corp. v Bessaha, 5 AD3d 573, 574, 575 [2004]).
An examination of the Supreme Court file in this action discloses that there is no written order concerning the dismissal of this action on July 18, 2005. We take this opportunity to remind the bench that upon dismissing any matter for any reason, the court should enter a written order stating the basis for the dismissal (see Robinson v Soutar, 12 AD3d 432 [2004]; Baez v Mohamed, 10 AD3d 623, 624 [2004]; Veramallay v Paim, 5 AD3d 673, 674 [2004]). Schmidt, J.P., Crane, Krausman, Skelos and Lunn, JJ, concur.